DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 20180201134).
Regarding claim 1, Choi discloses an information processing apparatus, comprising:
an acquisition unit configured to acquire an importance level relating to each part of at least one part of an object in a real space (¶298-299 The first information may be information having an importance level which is set higher than that of the second information; the object detection device 300 may set an importance level for a pedestrian to be higher than an importance level for information about a nearby vehicle; and
a generation control unit configured to control, on a basis of the acquired importance level relating to each part of the object, generation of a corresponding part of a model of the object displayed in a virtual space (¶300-301 The processor 270 may generate a first content item based on the first information. The processor 270 may generate a second content item based on the second information; When displaying the first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply a fade-in effect to the first content item),
wherein the acquisition unit and the generation control unit are each implemented via at least one processor (Fig. 7 processor 270 controls the steps of the apparatus above).

Regarding claim 2, Choi discloses the information processing apparatus according to claim 1, wherein the generation control unit controls a data amount of the corresponding part of the model of the object, the corresponding part corresponding to a corresponding part of the at least one part of the object in real space from which the importance level has been acquired (¶300-301 The processor 270 may generate a first content item based on the first information. The processor 270 may generate a second content item based on the second information; When displaying the first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply a fade-in effect to the first content item).

Regarding claim 3, Choi discloses the information processing apparatus according to claim 2, wherein the generation control unit increases the data amount of the corresponding part corresponding to each part from which a high importance level has been acquired, and reduces the data amount of the corresponding each part corresponding to a part from which a low importance level has been acquired (¶294 processor 270 may apply a graphic effect to a content item corresponding to information based on an importance level of the information. The graphic effect may include an out-of-focus effect and a fade-in/fade-out effect; When displaying a first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply an out-of-focus effect to the second content item).

Regarding claim 4, Choi discloses the information processing apparatus according to claim 1, wherein the generation control unit controls a data amount of generation data for generating the model of the object (¶294 processor 270 may apply a graphic effect to a content item corresponding to information based on an importance level of the information. The graphic effect may include an out-of-focus effect and a fade-in/fade-out effect; When displaying a first content item on the first display layer while a second content item is displayed on the second display layer, the processor 270 may control the display unit 251 to apply an out-of-focus effect to the second content item).

Regarding claim 16 (drawn to a method):               
The proposed rejection of Choi, explained in the rejection of apparatus claim 1, anticipates the steps of the method of claim 16 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claim 1 is equally applicable to claim 16.

Regarding claim 17 (drawn to a CRM):                  
The proposed rejection of Choi, explained in the rejection of apparatus claim 1 anticipates the steps of the computer readable medium of claim 17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 17. See further ¶501.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Honjo et al (US 20160133054).

Honjo teaches wherein the generation data includes part data for generating each part of the model of the object, and the generation control unit controls a data amount of the part data corresponding to the at least one part of the object from which the importance level has been acquired (¶35 In the present exemplary embodiment, the values of 0.1, 0.8, 0.7, and 0.7 are set to "sky", "building A", "building B", and "building C", respectively, as the importance of each real object. The importance is an index indicating the allowable degree of superimposition of a virtual object on an object and is represented by a value of 0 to 1 for each object. A higher numerical value of the importance indicates a higher cost of superimposition of a virtual object on a real object (superimposed display is unsuitable); The recognition unit 107 assigns the importance of a real object to the value v.sub.i of each pixel (x.sub.i, y.sub.i) within each region in the importance map based on the importance information illustrated in FIG. 4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the generation data includes part data for generating each part of the model of the object, and the generation control unit controls a data amount of the part data corresponding to the at least one part of the object from which the importance level has been acquired from Honjo into the apparatus as disclosed by Choi. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 6, the combination of Choi and Honjo disclose the information processing apparatus according to claim 5, wherein the generation control unit increases the data amount of the (Honjo ¶35 the values of 0.1, 0.8, 0.7, and 0.7 are set to "sky", "building A", "building B", and "building C", respectively. The importance is an index indicating the allowable degree of superimposition of a virtual object on an object and is represented by a value of 0 to 1 for each object. A higher numerical value of the importance indicates a higher cost of superimposition of a virtual object on a real object (superimposed display is unsuitable)); ¶36 a darker region indicates higher importance; ¶51 FIG. 3G illustrates how the virtual objects corresponding to the real objects "building A" and "building B" are superimposed on the image according to the present exemplary embodiment (e.g. buildings a and b are important thus data is increased, whereas sky isn’t important so data is decreased)). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the generation control unit increases the data amount of the part data corresponding to each part from which a high importance level has been acquired, and reduces the data amount of the part data corresponding each a part from which a low importance level has been acquired from Honjo into the apparatus as disclosed by Choi. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 7, Choi discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of information relating to the virtual space.
Honjo teaches wherein the acquisition unit acquires the importance level on a basis of information relating to the virtual space (¶78 the detection unit 112 updates the importance of a real object corresponding to the detected region of interest).
 from Honjo into the apparatus as disclosed by Choi. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 8, the combination of Choi and Honjo discloses the information processing apparatus according to claim 7, wherein the information relating to the virtual space includes information regarding a scene of the virtual space, and the acquisition unit acquires the importance level on a basis of the information regarding the scene (Honjo ¶78 the region of interest of the user is detected, and the display position of a virtual object is determined based on the detected region of interest in addition to the importance (importance map) and the distances from a target real object (position map)). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the information relating to the virtual space includes information regarding a scene of the virtual space, and the acquisition unit acquires the importance level on a basis of the information regarding the scene from Honjo into the apparatus as disclosed by Choi. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 9, the combination of Choi and Honjo discloses the information processing apparatus according to claim 8, wherein the acquisition unit acquires a high importance level for a main part relating to the scene of the virtual space, and a low importance level for a part that is not the main part (Honjo ¶78 As described above, in the present exemplary embodiment, the region of interest of the user is detected, and the display position of a virtual object is determined based on the detected region of interest in addition to the importance (importance map) and the distances from a target real object (position map). More specifically, the detection unit 112 updates the importance of a real object corresponding to the detected region of interest. Then, the display position of the virtual object is determined based on the updated importance (importance map) and the position map).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires a high importance level for a main part relating to the scene of the virtual space, and a low importance level for a part that is not the main part from Honjo into the apparatus as disclosed by Choi. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Regarding claim 12, Choi discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of an instruction relating the importance level input from a user.
Honjo discloses wherein the acquisition unit acquires the importance level on a basis of an instruction relating the importance level input from a user (¶60 a group of real objects or an arbitrary region specified by a user can be specified as the target, aside from a real object).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of an instruction relating the importance level input from a user from Honjo into the apparatus as disclosed by Choi. The motivation for doing this is to improve the display of a virtual object on an image of a real space.


Honjo teaches wherein the acquisition unit acquires the importance level on a basis of the importance level relating to a model of a different object displayed on the virtual space (Honjo ¶35 the values of 0.1, 0.8, 0.7, and 0.7 are set to "sky", "building A", "building B", and "building C", respectively. The importance is an index indicating the allowable degree of superimposition of a virtual object on an object and is represented by a value of 0 to 1 for each object. A higher numerical value of the importance indicates a higher cost of superimposition of a virtual object on a real object (superimposed display is unsuitable)); ¶36 a darker region indicates higher importance). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of the importance level relating to a model of a different object displayed on the virtual space from Honjo into the apparatus as disclosed by Choi. The motivation for doing this is to improve the display of a virtual object on an image of a real space.

Claims 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Ishiguro et al (US 20180357836).
Regarding claim 10, Choi discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of motion of the object in the real space.
Ishiguro teaches wherein the acquisition unit acquires the importance level on a basis of motion of the object in the real space (¶38 a change of the important feature may be detected by various sensors mounted on the moving body or may be detected by a change in motion of the moving body; ¶120-125 movement of each important feature).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of motion of the object in the real space from Ishiguro into the apparatus as disclosed by Choi. The motivation for doing this is to improve the reality of the virtual space.

Regarding claim 11, the combination of Choi and Ishiguro discloses the information processing apparatus according to claim 10, wherein the acquisition unit acquires a high importance level for a main part relating to the motion of the object, and a low importance level for a part that is not the main part (Ishiguro ¶38 a change of the important feature may be detected by various sensors mounted on the moving body or may be detected by a change in motion of the moving body; ¶77 each feature that has an influence on the path and the moving speed is called an important feature, and the other features are called general features; ¶115 General features are converted into objects based on the conversion database to form a background of the game  (e.g. low importance); ¶120-124 When the important feature moves (e.g. high importance), the center of gravity of the object may be displayed to be shifted from the current location of the important feature, accompanied with the movement of the important feature). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires a high importance level for a main part relating to the motion of the object, and a low importance level for a part that is not the main part from Ishiguro into the apparatus as disclosed by Choi. The motivation for doing this is to improve the reality of the virtual space.

Regarding claim 14, Choi discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of motion relating to a model of a different object displayed on the virtual space. 
Ishiguro teaches wherein the acquisition unit acquires the importance level on a basis of motion relating to a model of a different object displayed on the virtual space (¶77 each feature that has an influence on the path and the moving speed is called an important feature, and the other features are called general features). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the acquisition unit acquires the importance level on a basis of motion relating to a model of a different object displayed on the virtual space from Ishiguro into the apparatus as disclosed by Choi. The motivation for doing this is to improve the reality of the virtual space.

Regarding claim 15, Choi discloses the information processing apparatus according to claim 1, but fails to teach wherein the acquisition unit acquires the importance level on a basis of an instruction relating to the importance level of a model of a different object displayed on the virtual space, the instruction being input from a different user. 
Ishiguro teaches wherein the acquisition unit acquires the importance level on a basis of an instruction relating to the importance level of a model of a different object displayed on the virtual space, the instruction being input from a different user (¶77 each feature that has an influence on the path and the moving speed is called an important feature, and the other features are called general features; ¶111 the control device selects a display mode (available display modes such as "game", "reading" and "conference" and may allow the passenger to enter the passenger's selection)).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/               Primary Examiner, Art Unit 2669